Montgomery, J.
(after stating the facts). The defendants seek to give the case the color of an absolute purchase by Salmon and a sale to Mrs. Ockerman, and contend that there was nothing in the relation of Mrs. Ocker-man to the mortgaged property which incapacitated her from becoming a purchaser of the tax title, as she was not bound by the covenants of the mortgage. We do not find it necessary to enter into any extended discussion of the law of the case on the assumption, that Mrs. Ocker-man was the real purchaser. It is true the parties sought to give the transaction that complexion, but we do not so find the fact. The testimony shows that Ockerman himself negotiated the purchase from Brown, and it also appears by defendant Salmon’s own testimony that Ockerman has repaid him the purchase price, in large part. We are fully satisfied, therefore, that this transaction was one in the interest of Ockerman, and that he has furnished all the funds which have been applied to the repayment of Salmon.
The only doubt we have is as to whether Salmon has been fully repaid. The facts relating to this question rested peculiarly within the knowledge of Salmon himself, and he, while admitting that he had received $50 to $75, was unable to tell whether Ockerman had, in addition, paid, in expenses of litigation, — which were, by agreement, to be applied upon the purchase price, — enough to satisfy the remainder of the purchase price. Under these *26circumstances, we are not disposed to disturb the decree below.
Decree affirmed, with costs.
Hooker, C. J., Moore and Grant, JJ., concurred. Long, J., did not sit.